DETAILED ACTION
1.	This office action is for the examination of reissue application 14/681,680 filed on April 8, 2015 of U.S. Patent No. 8,419,186 (hereinafter “the '186 patent”), responsive to amendments and arguments filed on November 15, 2021 in response (“the Response”) to the Non-Final rejection mailed on July 13, 2021.  
	Claims 1-13, 20, and 22-23 were pending in this reissue application prior to the latest amendments.  In the Response, claims 1 and 13 have been amended, and claim 12 has been cancelled.  Thus, claims 1-11, 13, 20, and 22-23 are currently pending.
	
Response to Amendments and Arguments
Claim Rejections – 35 USC § 251, Defective Reissue Declaration
5.	Applicant filed a new reissue declaration with a new statement of error.  Rejection of claims under 35 SUC 251 is withdrawn.

Claim Rejections – 35 USC § 103
6.	Applicant amended the only independent claim, claim 1, to include subject matter indicated to be allowable in the last Office action.  Accordingly, all prior art based rejections are withdrawn.
 
Allowable Subject Matter
7.	Claims 1-11, 13, 20, and 22-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  when considered in combination with all of the limitations of parent claim, the prior art of record detecting brightness information on the front image obtained by the front fundus image pickup device through the image processing, and determining the front image by determining the detected brightness information by a given determination criterion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Woo H Choi whose telephone number is (571) 272-4179.  The examiner can normally be reached on weekdays between 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/Woo H. Choi/
Primary Examiner, Art Unit 3992
Conferees:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992